Opinion op the Court by
Judge Moorman
Affirming.
This action was instituted in the Green circuit court hy appellee, R. L. Morris, to adjudge the sale- and conveyance of the inchoate right of dower of his wife, Alice Morris, in a tract uf 181 acres of land in Green county.
Alice Morris was adjudged insano on the 8th day of August, 1906, and has become a 'confirmed lunatic, being now eoufined as an inmate in the Central Kentucky Insane Asylum. The land in which her inchoate right of dower is sought to be conveyed was purchased by appellee January 1, 1920. He seeks to sell it for $14,000.00, there being a lien against it for $11,500.00 of the purchase price.
The facts alleged in the petition and shown to exist by the exhibits filed therewith are admitted. On demurrer to the petition it was'adjudged that the right of dower was subject to the purchase lien and that appellant, R. E. Morris, as 'committee for Alice Morris, unite with appellee in a deed conveying the land, the bond required by *430the statute having been previously executed by the husband of Alice Morris.
On this appeal we are asked to determine the correctness of the judgment of the circuit court. The proceedings in the circuit court are authorized by and fully comply with the provisions and requirements of section 2145 of Kentucky Statutes, and the present value of the wife’s right of dower was properly ascertained.
Accordingly the judgment is affirmed.